Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered: wherein Claims 1-5, 7, 9-14, and 16-19 are pending.   Claims 1, 9 and 16 have been amended. Claims 6, 8, 15 and 20 have been cancelled by the Applicant.  
Notes:
2.	Amended independent claims 1, 9 and 16 as a whole includes a combination of limitations that has been found as define over prior art of record.  However, amended independent claims 1, 9, 16 and their dependency are still rejected under 101 below.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claim 6 has been withdrawn since Applicant has canceled claim 6.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The claimed invention (Claims 1-5, 7, 9-14, and 16-19) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas”:
Steps/limitations 1-8 of receiving a first set of purchase requests for a first set of purchases and a voucher redemption request for redeeming a voucher against a first purchase request based on a selection of a first user, wherein the voucher is associated with a voucher value (step 1); selecting from the first set of purchase requests, one or more purchase requests such that a sum of a first purchase amount associated with the first purchase request and one or more purchase amounts associated with the selected one or more purchase requests, respectively, is greater than or equal to the voucher value, wherein the one or more purchase requests are selected when the voucher value is greater than the first purchase amount (step 2); initiating a redemption of the voucher against the first purchase request and the selected one or more purchase requests (step 3); applying a service fee, the service fee being a fee for using the voucher redeeming service (part of step 4); applying a first discount amount by deducting the first discount amount from the first purchase amount using a formula that is based on the redeemed voucher and the service fee (step 5), and applying a second discount amount by deducting the second discount amount from a second purchase amount using a formula that is based on the redeemed voucher and the service fee (step 6), wherein the second purchase amount is associated with a second purchase request of the selected one or more purchase requests (step 7), and wherein a part of the voucher value is credited to a user account of a first user associated with the voucher redemption request, when the voucher is redeemed (part of step 8)  fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 1, the step 2 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing one or more purchase amounts associated with one or more purchase requests and observing/evaluating/analyzing a first purchase amount associated with the first purchase request in order to select one or more purchase requests such that a sum of a first purchase amount associated with the first purchase request and one or more purchase amounts associated with the selected one or more purchase requested is greater than or equal to the voucher value.    
Furthermore, claim 1, the steps 5-6 mentioned above of “applying a first discount amount by deducting the first discount amount from the first purchase amount using a formula that is based on the redeemed voucher and the service fee (step 5), and applying a second discount amount by deducting the second discount amount from a second purchase amount using a formula that is based on the redeemed voucher and the service fee (step 6) also falls within the abstract “Mathematical Relationships/Formulas”.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional underlined elements (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account) to perform abstract steps/limitations 1-8 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the first step/limitation 1 of “receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element “a device” in step/limitation 1 is merely a source, where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional underlined elements in claim 1 (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-8 mentioned above.  Further, the first step/limitation 1 of “receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element “a device” in step/limitation 1 is merely a source, where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  When reevaluating step 1 of receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” in step 2B here, generic computer component (e.g., a server/the server) recited as performing generic computer functions (e.g., receiving) via an interface of a device  is well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 9 and 16:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a system claim 9 and a method claim 16 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 1.  The components (i.e., a voucher system, a system, a server/the server, an interface at a device, automatically apply…..) described in independent claims 9 and 16 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-5, 7, 10-14 and 17-19 are merely add further details of the abstract steps/elements recited in claims 1, 9 and 16 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 2-5, 7, 10-14 and 17-19 are also non-statutory subject matter. 
Response to Arguments
5.	 Regarding 112(b), rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claim 6 has been withdrawn since Applicant has canceled claim 6.  Regarding 101 rejection, Applicant's arguments regarding 101 filed on 02/28/2022 have been fully considered but they are not persuasive. Please see the Office’s responses back to Applicant’s arguments regarding 101 below. 
6.	Responding back to Applicant's argument regarding 101 on pages 8-12 of the Applicant's responses:
	On pages 9 and 10, Applicant argued: “(a) Step 2A, prong 2: practical application. Here, under Step 2A the claims do not merely recite an abstract idea without significantly more. Rather, the independent claims integrate a unique combination of features into a practical application. More particularly, the claims recite a specific combination of computer-implemented elements to improve over existing technologies by providing a system that allows for efficient real-time crediting of voucher values to user accounts………. For each claim, the specific combination of technical features (as recited above) is integral to the claimed technology and assures that the claim is directed to a practical application. The provision of these computer-implemented technical features — including (a) an interactive user interface to provide the user selection that forms the basis for receiving, by a server, a first set of purchase requests for a first set of purchases and a voucher redemption request for redeeming a voucher against a first purchase request. This supports the conclusion that the claim integrates the alleged judicial exception into a practical application. See MPEP 2106.04(d).”
	The Office’s response:  However, the Office respectfully submits that as indicated above under 101 rejection in step 2A prong 2, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract ideas (identified in step 2A prong 1 above).   The Office respectfully submits again that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  
As already pointed out under 101 rejection in Step 2A prong 2 of claim 1, in the claimed invention (e.g., claim 1), the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and/or Generally linking the use of the judicial exception to a particular technological environment or field of use.  Therefore, they do not integrate the abstract idea into a practical application.  For example, again, the claim recites additional underlined elements (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account) to perform abstract steps/limitations 1-8 mentioned above under 101 rejection in step 2A prong 1. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the first step/limitation 1 of “receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element “a device” in step/limitation 1 is merely a source, where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  As the result, again, viewed the claim as a whole, these identified additional elements do not integrate the abstract idea into a practical application according to MPEP 2106.05(f), MPEP 2106.05(g) and MPEP 2106.05(h)” indicated above.   
Further, Applicant asserted above that “the claims recite a specific combination of computer-implemented elements to improve over existing technologies by providing a system that allows for efficient real-time crediting of voucher values to user accounts”.  However, the Office respectfully submits again that “crediting of voucher values to user accounts” is abstract idea.  The additional element “in real- time” (speed) is considered as a tool to “apply/implement” the identified abstract idea of “crediting of voucher values to user accounts”; thus is not significantly more that the identified abstract idea.  According to MPEP 2106.05(f), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”   Further, claims 1, 9 and 16 recites “real-time”; however, the claims do not recite any particular details of how the “real time” is accomplished.  Therefore, “real time” is only merely the idea of a solution or outcome.   According to MPEP 2106.05(s), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished”.  As the result, again “real- time” is merely instruction that apply the identified abstract idea, which is not significantly more than the identified abstract idea.  Therefore, the additional element “real-time” does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract ideas.  
In addition, as pointed above, again, in claim 1, the additional element of “receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Therefore, this additional element also does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract ideas.   
For the above mentioned reasons, the Office respectfully disagrees with Applicant’s assertion that “the claim integrates the alleged judicial exception into a practical application”.    
	On pages 10-11, Applicant argued: “(b) Step 2B: unconventional combination: Furthermore, taken as a whole the claims recite elements that amount to an inventive concept — “significantly more” than a mere abstract idea. See MPEP 2106.05 (Step 2B). As explained in the MPEP, “[i]f the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility.” MPEP 2106.05 (emphasis added).
Here, the independent claims include elements which, taken as a whole, are not merely well-understood, routine, conventional activity. Rather, the claims recite unconventional features that were not previously known in the art. Such is evidenced by the novelty of the combination over the cited references (that is, the Examiner has found no prior art to support prior art rejections). The specific combination of computer-implemented elements recited in each independent claim — including, inter alia, the interface — present an unconventional combination of elements and functionality, as evidenced by the novelty of the combination over the cited art. As such, taken as a whole the claimed features are novel and unconventional, which indicates an inventive concept. See MPEP 2106.05(d)”.  
The Office’s response:   However, the Office respectfully submits that looking at Applicant arguments, the claimed features/limitations that were called “Abstract Idea(s)” as indicated in the previous office action and also above under 101 rejection (in step 2A prong 1) are said to be “additional elements” by the Applicant.  In other word, the Applicant seems to use the novelty in the Abstract ideas (Step A prong 1) to argue as “additional elements” in step 2B.  However, the Office respectfully submits again that specific/narrow/novel abstract idea is still an abstract idea, and this is not enough to pass 101.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.     
	Further, as indicated under 101 rejection in step 2B, and again here, the  additional underlined elements in claim 1 (i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-8 mentioned above.  Further, the first step/limitation 1 of “receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” is merely receiving data/gathering data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element “a device” in step/limitation 1 is merely a source, where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  When reevaluating step 1 of receiving, by a server, a first set of purchase requests…. for redeeming a voucher against a first purchase request based on a selection of a first user via an interface at a device……” in step 2B here, generic computer component (e.g., a server/the server) recited as performing generic computer functions (e.g., receiving) via an interface of a device  is well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	For the mentioned reason, the Office respectfully disagrees with the Applicant’s assertion that “taken as a whole the claimed features are novel and unconventional, which indicates an inventive concept” (because again the identified novelty in the claim 1 is novelty of the abstract idea as pointed out above).  
	On page 11, Applicant argued: “Applicant refers to the decision of the Federal Circuit Court of Appeals in CosmoKey Solutions GMBH & Co. v. Duo Security LLC, No. 20-2043 (Fed. Cir. Oct. 4, 2021). In CosmoKey, the Federal Circuit reversed a lower court ruling that patent claims relating to user authentication for transactions (including financial transactions) performed via a terminal were patent-ineligible under 35 U.S.C. §101, holding that the claims were patent-eligible because they recite a specific improvement to a particular computer-implemented authentication technique. The patent claimed a method of authenticating the identity of a user performing a transaction at a terminal through checking whether a normally inactive authentication function has been activated within a predetermined time frame after sending a user identification. According to the Federal Circuit, rather than teaching routine and conventional steps to authenticate identity using generic computer technology, the patent claims recited “a specific improvement to authentication that increases security, prevents unauthorized access by a third party, is easily implemented, and can advantageously be carried out with mobile devices of low complexity.” CosmoKey, slip op. at 11. Of note, the timing element in the claim is recited at a high level (“having the authentication device check whether a predetermined time relation exists between the transmission of the user identification and a response from the second communication channel,” see CosmoKey, slip op. at 5) without any technical discussion of what the time relation is, how it is determined or checked, etc. The Court nevertheless recognized that aspects of the claimed invention — including the aspect of “communicating the activation within a certain time window” — represented an improvement in computer and network security. CosmoKey, slip op. at 14.”
The Office’s response:  However, the Office respectfully submits that in CosmoKey, the claims were held patent eligible because the Federal court concluded that “the claim limitations are more specific and recite an improved method for overcoming hacking by ensuring that the authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window, and thereafter ensuring that the authentication function is automatically deactivated. The specification explains that these features in combination with the other elements of the claim constitute an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity……. Here, as the specification itself makes clear, the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.”  There is no similarity between Cosmokey and the claimed invention.  Comparing Cosmokey with the claimed invention, the identified abstract idea(s) in the claimed invention is merely implemented/performed/applied via a well understood, conventional, generic computer components (e.g., i.e., an automated voucher redeeming system comprising a server/the server, an interface; automatically apply a service fee.., automatically applying a first discount….; automatically applying a second discount amount…;  credit part of the voucher value in real time to the user account) as pointed out under 101 rejection.  As the result, there is no “improvement that increases computer and network security” in the claimed invention as in Cosmokey.   Again, the claimed invention, when viewed as a whole, even in combination, the above additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	On pages 11-12, Applicant further argued: “Applicant also refers to the decision of the PTAB in x Parte Smith, Appeal No. 2018- 000064, App. No. 13/715,476 (PTAB Feb. 1, 2019).? In Smith, the Board evaluated, under the January 2019 PTO subject matter eligibility guidance, the patent-eligibility of a claim reciting elements for the fundamental economic practice of derivative trading. Because the claim recited additional elements using a specific timing mechanism to delay automated execution for a period of time, the Board found that the claim integrated the alleged judicial exception (derivative trading) into a practical application. Of note, the timer elements in the claim are recited at a high level (“starting a timer,” “before an expiration of the timer,” “wherein the order is not executed until expiration of the timer”) without any technical discussion of what the timer is, how it is generated or monitored, etc. Nevertheless, the Board found that the claimed solution — which indisputably was related to the derivative trading business that the claim as a whole encompasses — addressed a timing problem occurring in hybrid trading systems. Applicant believes that the Smith decisions is instructive here as this innovation addresses a timing problem in that it improves over existing technologies by allowing for real-time crediting of voucher values to user accounts so that user’s have accurate assessments of account balances (i.e., practical application). The claimed solution in the present application includes (a) automatically applying a first discount amount by deducting the first discount from the first purchase amount using a formula that is based on the redeemed voucher and the service fee, (b) automatically applying a second discount amount by deducting the second discount amount from a second purchase amount using a formula that is based on the redeemed voucher and the service fee, wherein the second purchase amount is associated with a second purchase request of the selected one or more purchase requests, and (c) wherein the first set of users is exclusive of the first user, wherein a second part of the voucher value is credited to a second user account of a second user, in real-time, when the voucher is redeemed, and wherein the first set of users includes the second user. Even though the claimed solution relates to the overall focus of the claim as part of a transactional system, the technical solution to a technical problem here presents a practical application that is also significantly more than merely well-understood, routine, conventional activity. Thus — like the transactional-related solutions (which involved timing aspects recited at a high level) in the CosmoKey and Smith decisions — the present claimed invention recites patent- eligible subject matter even though.”
	The Office’s response:  However, the Office respectfully submits that PTAB decision does not represent Office policy and PTAB decision is not precedential on Examination.   Further, there is no similarity between Smith and the claimed invention.  There is no “specific timing mechanism to delay automated execution for period of time” in the claimed invention as in Smith.  
	Regarding Applicant’s assertion that “the Smith decisions is instructive here as this innovation addresses a timing problem in that it improves over existing technologies by allowing for real-time crediting of voucher values to user accounts so that user’s have accurate assessments of account balances (i.e., practical application)”, the Office respectfully submits again that “crediting of voucher values to user accounts” is abstract idea.  The additional element “in real- time” (speed) is considered as a tool to “apply/implement” the identified abstract idea of “crediting of voucher values to user accounts”; thus is not significantly more that the identified abstract idea.  According to MPEP 2106.05(f), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”   Further, claims 1, 9 and 16 recites “real-time”; however, the claims do not recite any particular details of how the “real time” is accomplished.  Therefore, “real time” is only merely the idea of a solution or outcome.   According to MPEP 2106.05(s), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished”.  As the result, again “real- time” is merely instruction that apply the identified abstract idea, which is not significantly more than the identified abstract idea.  Compared with Smith, the high level of generality crediting user voucher value in real-time in the claimed invention (e.g., claim 1) is different with the “specific timing mechanism to delay automated execution for period of time” in the Smith.  As the result, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention is similar with Smith.
	Furthermore, again what Applicant are referring to {e.g., (a) applying a first discount amount by deducting the first discount from the first purchase amount using a formula that is based on the redeemed voucher and the service fee;  (b) applying a second discount amount by deducting the second discount amount from a second purchase amount using a formula that is based on the redeemed voucher and the service fee, wherein the second purchase amount is associated with a second purchase request of the selected one or more purchase requests, and (c) wherein the first set of users is exclusive of the first user, wherein a second part of the voucher value is credited to a second user account of a second user, when the voucher is redeemed, and wherein the first set of users includes the second user} are abstract idea (see details under 101 rejection above).  Also, the additional underlined elements of (e.g., automatically applying a first discount amount….; automatically applying a second discount amount….; the voucher value is credited to a second user account of a second user, in real time….)  are merely recited at a high level of generality and/or are recited as performing generic computer functions (e.g., the identified abstract ideas in step 2A prong 1 above) routinely used in the computer applications; thus they are not significantly more than the identified abstract idea as pointed out under 101 above.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “Even though the claimed solution relates to the overall focus of the claim as part of a transactional system, the technical solution to a technical problem here presents a practical application that is also significantly more than merely well-understood, routine, conventional activity.”  
	In addition, there is no similarity between the claimed invention and Cosmokey and pointed out above.   
Moreover, the Office respectfully submits again that even though, the claimed invention as a whole recites combination of limitations that is novel, this combination of novelty feature is directed to abstract idea (see details of 101 rejection above).  Please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.     
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claim 1 still remain.  Claims 9 and 16 include similar features/limitations as claim 1, thus rejection under 35 USC 101 for these claims still remain for the same/similar reasons as indicated in claim 1.  Dependent claims 2-5, 7, 10-14, and 17-19 are dependent of their base claim 1, 9 and 16.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681